office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 jarecords postf-102328-16 uilc date date to borislava a semkova attorney manhattan group large business international from patrick s kirwan chief branch passthroughs special industries subject applicable high threshold of innovation test for taxable years ending prior to the issuance of the nprm this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer date date issues ------------------------------------- ---------------------------- ---------------------------- is sec_41 of the internal_revenue_code self-executing for purposes of determining whether research with respect to computer_software developed primarily for internal use ius is qualified_research given that sec_41 is not self-executing for purposes of determining whether research with respect to ius is qualified_research what may taxpayer rely on to determine the three-part high threshold of innovation test for taxable years ending prior postf-102328-16 to the issuance of the proposed ius regulations nprm and for which there are no final regulations in effect if taxpayer chooses to apply the final ius regulations t d is the common knowledge of skilled professionals standard under sec_1_41-4 applicable to taxpayer conclusion sec_1 sec_41 is not self-executing for purposes of determining whether research with respect to ius is qualified_research in the absence of final regulations research with respect to ius is not qualified_research except for the limited exceptions provided in the statute that do not apply to taxpayer as provided in the advance notice of proposed rulemaking anprm and nprm taxpayer may choose to apply either all of the ius provision in t d or all of the ius provisions in the proposed ius regulations nprm for purposes of the three-part high threshold of innovation test with respect to taxable years ending prior to the issuance of the nprm and for which there are no final regulations in effect if taxpayer chooses to apply t d the common knowledge of skilled professionals standard under sec_1_41-4 in those final regulations is applicable facts taxpayer claimed research credits under sec_41 for the taxable years ended date and date which include qualified_research_expenses qres related to research with respect to ius taxpayer’s position is that if taxpayer chooses to apply the ius provisions of t d the common knowledge of skilled professionals standard in sec_1_41-4 of those regulations does not apply alternatively taxpayer argues that it may apply the legislative_history which does not reference the common knowledge of skilled professionals standard as part of the three-part high threshold of innovation test conversely your office asserts that taxpayer must either choose to apply either all of the ius provision of t d or all of the ius provisions of the nprm if taxpayer chooses to apply the ius provisions provided in t d it must apply all of those provisions including the common knowledge of skilled professionals standard you have asked whether we concur with your office’s conclusion law and legislative_history sec_41 provides that e xcept to the extent provided in regulations any research with respect to computer_software which is developed by or for the benefit of the taxpayer primarily for internal use by the taxpayer is excluded from the definition of qualified_research under sec_41 other than for use in -- i an activity which constitutes postf-102328-16 qualified_research determined with regard to this subparagraph or ii a production process with respect to which the requirements of sec_41 are met emphasis added generally research with respect to ius may be eligible for the research_credit under sec_41 only if it satisfies certain criteria provided in regulations including the requirements collectively referred to as the three-part high threshold of innovation test regulations under sec_41 on date the treasury_department and the service published a notice of proposed rulemaking nprm to provide guidance on ius under sec_41 t d fr finalized and substantially_modified the nprm and was published on date sec_1_41-4 of t d provides that software satisfies the high threshold of innovation test only if the taxpayer can establish that a the software is innovative in that the software is intended to result in a reduction in cost improvement in speed or other improvement that is substantial and economically significant b the software development involves significant economic risk in that the taxpayer commits substantial resources to the development and there is a substantial uncertainty because of technical risk that such resources would be recovered within a reasonable period and c the software is not commercially available for use by the taxpayer in that the software cannot be purchased leased or licensed and used for the intended purpose without modifications that would satisfy the requirements of a and b t d also includes as part of the three-part high threshold of innovation test a requirement to compare the intended result with software that is within the common knowledge of skilled professionals in the relevant field sec_1_41-4 of t d provides the determination of whether the software is intended to result in an improvement or cost reduction that is substantial and economically significant is based on a comparison of the intended result with software that is within the common knowledge of skilled professionals in the relevant field of science or engineering see sec_1_41-4 sec_1_41-4 of t d further provides the extent of uncertainty and technical risk is determined with respect to the common knowledge of skilled professionals in the relevant field of science or engineering in response to taxpayer concerns regarding t d the treasury_department and the service published notice_2001_19 2001_1_cb_784 announcing that the treasury postf-102328-16 department and the service would review t d and reconsider comments previously submitted notice_2001_19 also provides that upon the completion of this review the treasury_department and the service would announce changes to the regulations if any in the form of new proposed_regulations on date the treasury_department and the service published the nprm fr relating to ius with respect to the high threshold of innovation test the nprm clarifies the first requirement of the test and provides that ius is innovative if the software is intended to be unique or novel and is intended to differ in a significant and inventive way from prior software implementations or methods however the second and third requirements of the high threshold of innovation test are the same as under t d the nprm also removed explicit references to the common knowledge of skilled professional standard for application of the high threshold of innovation test on date the treasury_department and the service published final regulations t d t d fr finalized the nprm’s rules relating to the definition of qualified_research under sec_41 but removed the ius provisions and marked sec_1_41-4 as reserved t d applies to taxable years ending on or after date concurrently with t d the treasury_department and the service issued the anprm fr the anprm requested comments concerning the definition of ius recognizing that taxpayers needed guidance with respect to ius while the service worked on new regulations the anprm provides that for taxable years beginning after date and until further guidance is published in the federal_register taxpayers may continue to rely upon all provisions of the nprm or all provisions of t d with respect to their ius research activities the nprm similarly provides that for taxable years ending prior to publication of the nprm taxpayers may choose to follow either all of the ius provisions of sec_1_41-4 under t d or under the nprm however the nprm provides that the proposed rules when finalized will be prospective only legislative_history the legislative_history of the tax_reform_act_of_1986 public law stat legislative_history provides that a ny other research activities other than narrow activities provided in the statute with respect to internal-use software are ineligible for the credit except to the extent provided in treasury regulations accordingly the costs of developing software are not eligible for the credit where the software is used internally except to the extent permitted by treasury regulations h_r conf_rep no at ii-73 emphasis added congress intended that regulations would make the costs of new or improved ius eligible for the credit only if the research satisfies in addition to the general postf-102328-16 requirements for credit eligibility an additional three-part high threshold of innovation test the software must be innovative as where the software results in a reduction in cost or improvement in speed that is substantial and economically significant the software development involves significant economic risk as where the taxpayer commits substantial resources to the development of the software and there is substantial uncertainty because of technical risk that such resources would not be recovered in a reasonable period of time and the software is not commercially available for use by the taxpayer as where the software cannot be purchased leased or licensed and used for the intended purpose without modifications that would satisfy the first two requirements id the legislative_history also provided that these regulations are to apply as of the effective date of the new specific rule relating to internal-use software ie internal-use computer_software costs that qualify under the three-part test are eligible for the research_credit even if incurred prior to issuance of such final regulations id at ii-73- self-executing statute jurisprudence where the code grants the service regulatory authority courts have frequently determined whether the statutory provision is self-executing or in other words whether the statutory provision at issue is operative in the absence of regulations see eg 108_tc_579 106_tc_216 82_tc_819 in making this determination courts draw a distinction between a how statute and a whether statute see eg 104_fedclaims_1 neumann t c pincite a statute is self-executing when regulations are not necessary to determine whether the statute applies in the first instance but congress leaves the mechanics or details affecting the application of the statute to the secretary see id in such case the promulgation of regulations only constitutes a means of arriving at how not whether the provision applies see id conversely a statute is not self-executing if the statue requires a whether regulation see eg neumann t c pincite that is the promulgation of regulations is a necessary condition_precedent to determining whether the statutory provision applies see id for example the statute at issue in alexander v commissioner is illustrative of postf-102328-16 a whether provision see 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir in alexander the tax_court analyzed the language in sec_465 that provided that sec_465 shall only apply to the extent provided in regulations prescribed by the secretary t c pincite the tax_court found that because regulations had not been prescribed sec_465 did not apply id pincite courts will look to the text of the regulations and the legislative_history to determine if regulations are a precondition to applying the statute see eg 409_fedappx_64 9th cir 119_tc_317 aff’d on other grounds 370_f3d_1228 n d c cir if a court finds a statue to be self-executing and the service has failed to provide guidance courts may nevertheless apply the statute as they determine reflects congressional intent see eg int’l multifoods t c pincite the absence of regulations is not an acceptable basis for refusing to apply the substantive provisions of a section occidental t c pincite determining that in the absence of regulations years after the issuance of sec_58 the court must do the best it can with the provision analysis like the statute at issue in alexander the issuance of regulations under sec_41 determines whether rather than how research with respect to ius qualifies for the research_credit both the statutory provision at issue in alexander and sec_41 contain language that provides that the provision will be operative only to the extent provided in regulations compare sec_41 providing that e xcept to the extent provided in regulations research with respect to ius is not qualified_research with alexander t c pincite considering sec_465 which provided that sec_465 shall only apply to the extent provided in regulations the delegation of authority from congress to the secretary to provide regulations under sec_41 involves a policy call to be made by the treasury_department concerning whether and under what circumstances ius should be eligible for the credit thus the issuance of regulations is a precondition to the determination of whether research with respect to ius is qualified_research in addition to the statutory text itself the legislative_history to sec_41 also supports the view that congress intended for the treasury_department and the service to issue regulations under sec_41 with respect to the three-part high threshold of innovation test to make the provision operative see h_r conf_rep no at ii- the costs of developing software are not eligible for the credit where the software is used internally except to the extent permitted by treasury regulations emphasis added regulations are therefore required to determine whether research with respect to ius qualifies for the research_credit postf-102328-16 although courts have been willing to exercise broad discretion to find statutes that grant authority to the treasury_department to issue regulations to be self-executing this exercise appears contrary to statutory construction principles these principles provide that the plain meaning of a statute must control see 489_us_235 242_us_470 if the statutory text is not ambiguous the rules which are to aid doubtful meanings need no discussion thus if the statutory text plainly requires the issuance of regulations to be operative courts are not free to ignore that language moreover courts have employed more restraint in other areas of the law relying on these principles see eg 818_f2d_776 11th cir the express language of the statute simply indicates that local housing authorities shall comply with such procedures and requirements as the secretary may prescribe internal quotations omitted see also 173_us_65 in a case involving alcohol_tax rebates decided prior to the administrative_procedure_act finding that the plain words of the statute required regulations and because none had been issued the claimant had no rights under the statute moreover unlike the statutory provisions at issue in cases like occidental and int’l multifoods the treasury_department and the service have not left taxpayers without guidance although t d reserved the ius regulations as of date the treasury_department and the service provided taxpayers with interim guidance to provide relief to taxpayers while the department of treasury and service worked to issue further guidance the service has consistently provided that taxpayers could choose to follow either all of the ius provisions of t d or all of the ius provisions of the nprm see the anprm and the nprm this guidance applies to taxable years ending prior to the issuance of the nprm and for which there are no final regulations in effect id however because sec_41 is not self-executing for purposes of determining whether research with respect to ius is qualified_research choosing to apply either all of the ius provisions of t d or all of the ius provisions of the nprm for purposes of the three-part high threshold of innovation test is the only way research with respect to ius can be qualified_research during this period thus in this case taxpayer can choose to apply either all of the ius provisions of t d or all of the ius provisions of the nprm for purposes of the three-part high threshold of innovation test but cannot apply the legislative_history to create rules in the absence of regulations accordingly if taxpayer chooses to apply t d it must apply all of t d for purposes of the three-part high threshold of innovation test including the common knowledge of skilled professionals standard case development hazards and other considerations postf-102328-16 postf-102328-16 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
